DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-15 are pending. Claim 5 has been canceled.
The foreign priority application No. 10-2018-0032220 filed on March 20, 2018 in the Republic of Korea has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2008-0106718, with machine translation) in view of Pan et al. (US 2019/0115617).
With regard to claim 1, Park et al. teach a separator comprising a porous coating layer coated onto at least a surface of the porous substrate (claim 1), wherein the porous substrate is a polyolefin-based substrate (claim 15).
Park further teach that the porous coating layer comprises a mixture of a plurality of filler particles and a binder polymer, wherein the filler particles comprise electrode active materials (claim 1).
The binder polymer (5) is positioned on a part of the surface of the filler particles (3), and fixes them in the porous coating layer (fig. 1 and the second paragraph on page 7 of the attached translation).
Park et al. teach that the electrode active materials are known electrode active materials (the sixth paragraph on page 8 of the attached translation), but fail to teach the claimed lithium-containing composite particles.
	Pan et al. teach anode active material particulate which may comprise one prelithiated anode active material particle and a protective polymer layer wrapping around the particle (abstract, par.0028). The protective polymer layer may comprise Li2CO3, LiOH, or LiF (par.0041, par.0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the anode particulates of Pan et al. as electrode active materials in the porous coating layer of Park et al.
The prelithiated anode active material particle meets the limitations of claim 1 for “a lithiated compound”, and the protective polymer layer comprising Li2CO3, LiOH, or LiF is equivalent to the “passivation film formed on a surface of the lithiated compound, the passivation film comprising an SEI film comprising Li2CO3, LiOH, or LiF” in claim 1.
The anode active material particulate comprising one prelithiated anode active material particle and a protective polymer layer including Li2CO3, LiOH, or LiF meets the limitations for lithium-containing composite particles in claim 1.
Therefore, the separator of Park modified by Pan is equivalent to the separator in claim 1 of the instant application.
With regard to claims 2 and 3, Pan et al. teach that the prelithiated particles may be LixSi, wherein x is between 1 and 4.4 (par.0048).
LixSi is a lithiated compound obtained by intercalation of lithium ions in Si.
With regard to claim 4, Pan et al. teach that the particulates have a diameter of 1-50m (par.0029). This range overlaps the claimed range.
With regard to claim 6, Park et al. teach that the porous coating layer may have a thickness of 0.01-20m (claim 14), and the porous substrate may have a thickness of 1-100m, preferably 1-50m (sixth full paragraph on page 9 of the attached translation).
In a separator having a porous substrate with a thickness of 50m and porous coating layers with a thickness of 20m, each porous coating layer represents 22.22% of the total thickness of the separator. This amount is within the claimed range.
With regard to claim 7, Park et al. teach a lithium secondary battery comprising a positive electrode, a negative electrode, and a separator interposed between the electrodes (claims 20 and 21).
Park et al. teach that negative electrode active particles are contained in the porous coating layer facing the negative electrode, in order to increase the capacity of the negative electrode (last paragraph on page 7 of the attached translation).
Pan et al. teach anode active material particulate which may comprise one prelithiated anode active material particle and a protective polymer layer including Li2CO3, LiOH, or LiF (abstract, par.0028, par.0041, par.0068).
Therefore, a porous coating layer including the anode active material particulate would be placed on the porous substrate on the side facing the negative electrode.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2008-0106718, with machine translation) in view of Zhamu et al. (US 2019/0088922).
With regard to claim 1, Park et al. teach a separator comprising a porous coating layer coated onto at least a surface of the porous substrate (claim 1), wherein the porous substrate is a polyolefin-based substrate (claim 15).
Park further teach that the porous coating layer comprises a mixture of a plurality of filler particles and a binder polymer, wherein the filler particles comprise electrode active materials (claim 1).
The binder polymer (5) is positioned on a part of the surface of the filler particles (3), and fixes them in the porous coating layer (fig. 1 and the second paragraph on page 7 of the attached translation).
Park et al. teach that the electrode active materials are known electrode active materials (the sixth paragraph on page 8 of the attached translation), but fail to teach the claimed lithium-containing composite particles.
Zhamu et al. teach prelithiated particles of anode active materials for a lithium battery (abstract, par.0027). The prelithiated particles further have a surface-stabilizing layer comprising Li2CO3, LiOH, or LiF (par.0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the surface-stabilized prelithiated anode active particles of Zhamu et al. as electrode active materials in the porous coating layer of Park et al.
The prelithiated anode active material meets the limitations of claim 1 for “a lithiated compound”, and the surface-stabilizing layer comprising Li2CO3, LiOH, or LiF is equivalent to the “passivation film formed on a surface of the lithiated compound, the passivation film comprising an SEI film comprising Li2CO3, LiOH, or LiF” in claim 1.
The surface-stabilized prelithiated anode active particles meet the limitations for lithium-containing composite particles in claim 1.
Therefore, the separator of Park modified by Zhamu is equivalent to the separator in claim 1 of the instant application.
With regard to claims 2 and 3, Zhamu et al. teach that the prelithiated particles may be LixSi, wherein x is between 1 and 4.4 (par.0036).
LixSi is a lithiated compound obtained by intercalation of lithium ions in Si.
With regard to claim 6, Park et al. teach that the porous coating layer may have a thickness of 0.01-20m (claim 14), and the porous substrate may have a thickness of 1-100m, preferably 1-50m (sixth full paragraph on page 9 of the attached translation).
In a separator having a porous substrate with a thickness of 50m and porous coating layers with a thickness of 20m, each porous coating layer represents 22.22% of the total thickness of the separator. This amount is within the claimed range.
With regard to claim 7, Park et al. teach a lithium secondary battery comprising a positive electrode, a negative electrode, and a separator interposed between the electrodes (claims 20 and 21).
Park et al. teach that negative electrode active particles are contained in the porous coating layer facing the negative electrode, in order to increase the capacity of the negative electrode (last paragraph on page 7 of the attached translation).
Zhamu et al. teach prelithiated particles of anode active materials for a lithium battery (abstract, par.0027). The prelithiated particles further have a surface-stabilizing layer comprising Li2CO3, LiOH, or LiF (par.0039).
Therefore, a porous coating layer including the surface-stabilized prelithiated anode material particles would be placed on the porous substrate on the side facing the negative electrode.

Allowable Subject Matter
Claims 8-15 are allowed.
The prior art does not teach the methods in claims 8-15.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the specification is withdrawn following the applicant’s amendment to the specification; and
-the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2008-0106718, with attached machine translation) in view of Zhao et al. (“Dry-air-stable lithium silicide-lithium oxide core-shell nanoparticles as high-capacity prelithiation reagents”) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-4, 6, and 7 are shown in paragraphs 4-6 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722